Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 27, 2019

                             Nos. 04-18-00802-CR & 04-18-00803-CR

                                      Kenton Lance LIGHT,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court Nos. 6330 & 6328
                          Honorable N. Keith Williams, Judge Presiding

                                           ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

        Appellant has filed a pro se “Motion to Abate Appeal to Supplement Brief,” requesting
that he be allowed to supplement the brief filed by his appointed appellate counsel. Appellant is
represented by Patrick Maguire. In Texas, appellants do not have a right to hybrid representation.
Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981). Therefore, this motion is DENIED.

           It is so ORDERED on August 27, 2019.

                                                              PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court